Name: Commission Regulation (EC) No 585/94 of 16 March 1994 making imports of certain fishery products subject to observance of the reference price (text with EEA relevance)
 Type: Regulation
 Subject Matter: prices;  tariff policy;  trade
 Date Published: nan

 17 . 3 . 94No L 74/22 Official Journal of the European Communities COMMISSION REGULATION (EC) No 585/94 of 16 March 1994 making imports of certain fishery products subject to observance of the reference price (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, ization measures on the Community market could be threatened ; whereas this situation is causing serious commercial difficulties in the fisheries sector and, given the current exceptional circumstances, the sector is demanding the adoption of immediate measures ; whereas, therefore, in order to avoid disturbances due to offers at abnormally low prices, it is necessary to require that imports of the products in question comply with the reference price, this constituting the strictly necessary measure of protection to deal with this situation ; Whereas, in accordance with the second subparagraph of Article 22 (6) of Regulation (EEC) No 3759/92, the Commission may adopt the measure provided for in this Regulation in the interval between the scheduled meetings of the Management Committee for Fish Products, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 1891 /93 (2), and in particular Article 22 (6) thereof, Whereas Article 22(4) of Regulation (EEC) No 3759/92 envisages inter alia that where the free-at-frontier price of a specified product, imported from a third country, stays below the reference price and where considerable quantities of that product are imported, imports of products listed, inter alia in Annex I Section A, Annex IV Section B and Annex V may be made subject to the condition that the free-at-frontier price is at least equal to the reference price ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Commission Regulation (EEC) No 3191 /82 (3), amended by Regulation (EEC) No 3474/85 (4), laid down detailed rules for the reference price system in the fishery products sector and in particular for the determination of the free-at-frontier price referred to in Article 22 (3) of Regulation (EEC) No 3759/92 ; 1 . The placing into free circulation in the Community of the fishery products listed in the Annex shall be subject to the condition that the free-at-frontier price is at least equal to the reference price given in the Annex. 2. This Regulation does not apply to the frozen products listed in the Annex provided it can be proved, to the satisfaction of the competent customs authorities, that they were in transit towards the Community on the date of entry into force of this Regulation, and provided they are put into free circulation by 8 April 1994 at the latest. Whereas the reference prices for fishery products for the 1994 fishing year were fixed by Commission Regulation (EC) No 3601 /93 0 ; Whereas over recent months it has been established that on the Community market the free-at-frontier price of significant quantities of certain fishery products have remained below the reference price for these products ; whereas, in view of this, there is a danger that the stabil ­ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 388, 31 . 12 . 1992, p . 1 .(2) OJ No L 172, 15. 7 . 1993, p. 1 . (3) OJ No L 338, 30. 11 . 1982, p. 13 . (4) OJ No L 333, 11 . 12 . 1985, p . 16. 0 OJ No L 330, 30. 12. 1993, p. 17. It shall apply until 17 May 1994. 17. 3 . 94 Official Journal of the European Communities No L 74/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission No L 74/24 Official Journal of the European Communities 17. 3 . 94 ANNEX 1 . Fresh or chilled products Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Cod of the species 1 926 874 669 514 Gadus morhua 2 926 874 669 514 ex 0302 50 10 3 874 720 514 412 4 689 473 391 278 5 484 278 288 185 Coalfish 1 473 473 368 368 (Pollachius virens) 2 473 473 368 368 ex 0302 63 00 3 468 468 363 363 4 378 273 200 147 Haddock 1 660 586 513 440 (Melanogrammus aeglefinus) 2 660 586 513 440 ex 0302 62 00 3 564 476 396 271 4 498 410 374 256 Hake of the species 1 2 812 2 643 2 221 2 052 Merluccius merluccius 2 2 137 1 996 1 659 1 518 ex 0302 69 65 3 2 109 1 968 1 631 1 490 4 1 799 1 659 1 406 1 153 5 1 687 1 546 1 321 1 068 Whole or gutted ,vr^,  , ,t - L u J Without headfish with head Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 1 343 970 3 452 2 685 ex 0302 69 81 2 1 716 1 343 3 261 2 493 3 1 716 1 343 3 069 2 302 4 1 437 1 063 2 685 1 918 5 821 448 1 918 1 151 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 2. Frozen products Species Presentation Reference - prices(ECU/tonne) 1 . Cod (Gadus morhua, Gadus Whole fish : ogac and Gadus macroce ­ phalus) and fish of the species Boreogadus saida ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41  with or without head 935 ex 0304 20 21 ex 0304 20 29 Fillets :  industrial blocks, with bones (standard) 2 032  industrial blocks, boneless 2 348  individual fillets, with skin 2 224  individual fillets, skinless 2 567  blocks in immediate packing weighing not more than 4 kg 2 456 ex 0304 90 35 Minced blocks 1 008 ex 0304 90 38 ex 0304 90 39 ex 0303 60 11 , ex 0303 60 19, Pieces and other meat 1 188 ex 0303 60 90, ex 0303 79 41 , ex 0304 90 35, ex 0304 90 38 , ex 0304 90 39 17. 3 . 94 Official Journal of the European Communities No L 74/25 Species Presentation Reference prices(ECU/tonne) 2. Coalfish (Pollachius virens) Whole fish : ex 0303 73 00  with or without head 615 ex 0304 20 31 Fillets :  industrial blocks, with bones (standard) . 1 220  industrial blocks, boneless 1 344  individual fillets, with skin 1 247  individual fillets, skinless 1 379  blocks in immediate packing weighing not more than 4 kg 1 408 ex U3U4 7u 41 Minced blocks 673 ex 0303 73 00, ex 0304 90 41 Pieces and other meat 809 3 . Haddock (Melanogrammus Whole fish : aeglefinus) ex 0303 72 00  with or without head 815 ex 0304 20 33 Fillets :  industrial blocks, with bones (standard) 1 820  industrial blocks, boneless 2 391  individual fillets, with skin 2 166  individual fillets, skinless 2 487  blocks in immediate packing weighing not more than 4 kg 2 427 ex 0304 90 45 Minced blocks 805 ex 0303 72 00, ex 0304 90 45 Pieces and other meat 952 4. Hake (Merluccius spp.) Whole fish : ex 0303 78 10  with or without head 771 ex 0304 20 57 Fillets :  industrial blocks, with bones (standard) 1 036  industrial blocks, boneless 1 220  individual fillets, with skin l 055  individual fillets, skinless 1 132  blocks in immediate packing weighing not more than 4 kg 1 197 ex 0304 90 47 Minced blocks 777 ex 0303 78 10 Pieces and other meat 1 023 ex 0304 90 47 5 . Alaska pollack Fillets : (Theragra chalcogramma) ex 0304 20 85  industrial blocks, with bones (standard) 933  industrial blocks, boneless 1 086